Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                               Case No. 9:18-cv-80044 (Marra / Matthewman)

   TAMARA FILIPPOVA

                              PLAINTIFF,
            - AGAINST -

   ILIA MOGILEVSKY,
   ILIA CAPITAL, LLC, and
   LESLIE ROBERT EVANS & ASSOCIATES, P.A.

                              DEFENDANTS.

   --------------------------------------------------------------------/

             PLAINTIFF’S OPPOSITION TO DEFENDANT FRANK CAVALLINO’S
                       MOTION FOR ATTORNEYS’ FEES [DE 426]


            Plaintiff TAMARA FILIPPOVA (“Plaintiff”), by and through her undersigned counsel,

   hereby responds in opposition to Defendant Frank Cavallino’s [DE 426] motion for an Order

   awarding Defendant Frank Cavallino attorneys’ fees. Defendant Frank Cavallino states in his

   motion [DE 426] that “Having prevailed on the RICO claims, Cavallino seeks an award of his

   reasonable attorney’s fees for having to defend against the dismissed RICO claims”.

            The Second Amended Complaint contained three (3) counts against Defendant Frank

   Cavallino (Count X (Civil Conspiracy); Count XVI (RICO pursuant to 18 U.S.C. §1961, et.seq);

   Count XVI (RICO claimed under Fla. Stat. 4:170).

            For the reasons set forth herein, it is respectfully submitted that no attorney’s fees should

   be awarded to Defendant Frank Cavallino. Plaintiff has objected to Defendant Frank Cavallino

   in seeking any attorney’s fees.




                                                             1
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 2 of 13



      I. INTRODUCTION

          The RICO claims contained in the Second Amended Complaint [DE 273] were brought

   under 18 U.S.C. 1961 (Count XVI). No RICO claims were specifically brought by Plaintiff

   under Fla. Stat. §772.101 et. seq. against any defendant in the Second Amended Complaint.

          Defendant Frank Cavallino had not included a copy of an engagement letter or retainer

   agreement between him and his counsel regarding the services to be provided and the fees

   associated thereto.

          The civil theft claim was not asserted by Plaintiff in the Second Amended Complaint

   because Plaintiff did not provide thirty (30) days pre-suit notice to Defendant Frank Cavallino on

   the civil theft claim, so Plaintiff decided not to assert that claim in the second amended

   complaint (it was contained in the first amended complaint), and Plaintiff reserves her right to

   assert such claim within the statute of limitations period, which has not yet run. The time for

   Defendant Frank Cavallino to seek counsel fees on the civil theft claim of 60 days has passed as

   stated below.

          Furthermore, as discussed below in greater detail, the Billing Records do not distinguish

   between the three (3) specific counts contained in the Second Amended Complaint against

   Defendant Frank Cavallino and the specific legal work that was performed by Defendant Frank

   Cavallino’s counsel solely limited to the Florida RICO count and civil theft count, for which

   Defendant Frank Cavallino moves for attorney’s fees. The billing record submitted by Defendant

   Frank Cavallino do not distinguish between what legal work was performed by them with regard

   to (i) the Florida RICO count, (ii) the Federal RICO count, (iii) the civil conspiracy count, (ii) the

   civil theft count contained on the first amended complaint, (v) communications between

   Defendant Frank Cavallino’s counsel and any other legal work unrelated to the fees claimed in



                                                     2
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 3 of 13



   the instant motion.

          Defendant Frank Cavallino asserts in his motion that he is entitled to recover for legal

   fees expended by him for the Civil Theft claim, which was Count XV of the First Amended

   Complaint, and not contained in the Second Amended Complaint. Among the reasons as set forth

   in this opposition to instant motion, the Second Amended Complaint was filed on May 26, 2018

   [DE 273]. Local Rule 7.3(a)(1) states that “A motion for an award of attorneys’ fees… shall be

   filed within sixty (60) days of the entry of the final judgment or order giving rise to the claim,

   regardless of the prospect or pendency of supplemental review or appellate proceedings.” The

   Civil Theft Claim was not asserted in the Second Amended Complaint. Defendant Frank

   Cavallino had until July 26, 2018 (60 days) to file his motion for attorney’s fees on the Civil

   Theft Claim that was voluntarily dismissed without prejudice and Defendant Frank Cavallino

   failed to do so. It is respectfully submitted that there are no valid claims for attorneys’ fees on

   the Civil Theft Claim not asserted in the Second Amended Complaint as Defendant Frank

   Cavallino failed to comply with Local Rule 7.3 (Koppelman v. Galt Olcean Manor Condo Ass’n,

   2017 U.S. Dist. Lexis 199874 (S.D. Fl. 2017) adopted by District Judge, 2017 U.S. Dist. Lexis

   217586 (S.D. Fl. 2017).

          Plaintiff could have and still could assert claims for Civil Theft against Defendant Frank

   Cavallino once Plaintiff complies with a thirty day notice - the “pre-suit notice requirement”.

   Oginsky v. Paragon Props. of Costa Rica LLC, 784 F. Supp. 2d 1353 (S.D. Fl. 2011). Although

   Plaintiff has not asserted a claim for civil theft in the Second Amended Complaint or the Third

   Amended Complaint, Defendant Frank Cavallino should not be awarded attorneys’ fees based on

   Plaintiff’s decision not to assert a civil theft claim at this time given the fact that such claim may

   be asserted hereafter should Plaintiff choose to do so.



                                                     3
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 4 of 13



          It is respectfully submitted that Plaintiff did not file RICO claims in bad faith. In filing

   the RICO claims under 18 U.S.C. §1961, et.seq., Plaintiff relied upon court analysis in various

   cases discussing extraterritorial conduct versus local conduct in determining violation of 18

   U.S.C. §1961, et.seq., including but not limited to RJR Nabisco, Inc. v. European Cmty., 136 S.

   Ct. 2090, 2101, 195 L. Ed. 2d 476; GolTV, Inv. V. Fox Sports Latin Am., Ltd., 2018 U.S. Dist.

   Lexis 29836 (S.D. Fl., January 26, 2018; European Cmty. v. RJR Nabisco, Inc., 764 F.3d 129,

   141 (2d Cir. 2014), rev'd and remanded on other grounds by RJR Nabisco, Inc., 136 S. Ct. 2090,

   195 L. Ed. 2d 476); United States v. Georgiou, 777 F.3d 125, 137-38 (3d Cir. 2015); United

   States v. Lyons, 740 F.3d 702, 718 (1st Cir. 2014). Drummond Co., Inc. v. Collingsworth, No.

   2:15-CV-506-RDP, 2017 U.S. Dist. LEXIS 120525, 2017 WL 3268907, at *17 (N.D. Ala. Aug.

   1, 2017); United States v. Takhalov, 827 F.3d 1307, 1313 (11th Cir. 2016)). Because Plaintiff

   maintained a bank account in JP Morgan Chase Bank in Palm Beach Gardens, Florida, and the

   monies deposited by Plaintiff were taken by Defendant Ilia Mogilevsky from that account,

   Plaintiff believed that the damages that Plaintiff sustained occurred in the United States. It is

   respectfully submitted that this Court dismissed the RICO claims because this Court believed

   that the RICO injury, if any, did not occur in the United States. No discovery was conducted and

   this Court did not reach the conclusion that the RICO claims were baseless, but that “there are no

   allegations demonstrating that the economic impact on Plaintiff was felt in the United States…”.

   Plaintiff did allege in paragraph “4” of the Second Amended Complaint [DE 273] that “The

   damages that Plaintiff sustained under Title 18 of the United States Code §1961, et.seq….

   occurred to bank accounts located at JP Morgan Chase Bank within the jurisdiction of the United

   States District Court for the Southern District of Florida”, however, the Court decided to dismiss

   the RICO claims and the Plaintiff respects the Court’s decision.



                                                   4
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 5 of 13



          Plaintiff has cognizable claims against Defendant Frank Cavallino however not asserted

   in the Third Amended Complaint. Defendant Frank Cavallino caused Plaintiff to sustain losses.

          Defendant Frank Cavallino claims in his motion that he is entitled to recover attorneys’

   fees from Plaintiff pursuant to (i) Fla. Stat. §772.104 and (ii) Fla. Stat. §772.11.

          In the Court’s Order dated August 29, 2018 [DE 415], the Court stated that “the Court

   dismisses with prejudice the RICO claims”. The Court did not find that the RICO claims lacked

   “substantial fact or legal support” but rather that there were no allegations demonstrating that the

   economic impact on Plaintiff was felt in the United States or that Plaintiff was working, traveling

   or doing business in the United States” citing Absolute Activist Value Master Fund Ltd. V.

   Devine, 233 F.Supp. 3d 1297, 1325-26 (M.D. Fla 2017) (finding that foreign corporate plaintiffs

   suffered their economic injuries where they were located, not where the RICO predicate acts

   occurred).

      II. It is respectfully submitted that Defendant Frank Cavallino is not entitled to

                attorney’s fees under Fla. Stat. §772.104.

                Fla. Stat. §772.104 states that:

                   (1) Any person who proves by clear and convincing evidence
                   that he or she has been injured by reason of any violation of the
                   provisions of s. 772.103 shall have a cause of action for threefold
                   the actual damages sustained and, in any such action, is entitled to
                   minimum damages in the amount of $200, and reasonable
                   attorney’s fees and court costs in the trial and appellate courts.

                   (2) As an alternative to recovery under subsection (1), any person
                   who proves by clear and convincing evidence that he or she has
                   been injured by reason of any violation of the provisions of s.
                   772.103 due to sex trafficking or human trafficking shall have a
                   cause of action for threefold the amount gained from the sex
                   trafficking or human trafficking and in any such action is entitled
                   to minimum damages in the amount of $200 and reasonable
                   attorney’s fees and court costs in the trial and appellate courts.



                                                     5
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 6 of 13



                  (3) In no event shall punitive damages be awarded under this
                  section. The defendant shall be entitled to recover reasonable
                  attorney’s fees and court costs in the trial and appellate courts
                  upon a finding that the claimant raised a claim which was
                  without substantial fact or legal support. In awarding attorney’s
                  fees and costs under this section, the court shall not consider the
                  ability of the opposing party to pay such fees and costs. Nothing
                  under this section shall be interpreted as limiting any right to
                  recover attorney’s fees or costs provided under other provisions of
                  law.


          It is respectfully submitted that pursuant to Fla. Stat. §772.104(1), Defendant Frank

   Cavallino has not proven by clear and convincing evidence that he has been injured by reason of

   any violation of the provisions of Fla. Stat. §772.103.

          In Del Cibao v. Lama, 2008 U.S. Dist. Lexis 127891 (Case No. 07-23066-

   UNGARO/SIMONTON) (S.D.Fl. 2008), the Magistrate Judge recommended denial of

   Defendant’s motion for attorney’s fees brought under Fla. Stat. 772.104 which was adopted by

   the District Judge. The Magistrate Judge stated that “The only role for this Court is to determine

   whether Molinos' claim under the Florida RICO Statute lacked "substantial fact or legal

   support." Fla. Stat. § 772.104. If it did, then the Court must award fees to the Defendants; if the

   Florida RICO claim had substantial fact or legal support, then the Court is prohibited from

   awarding fees…. There is, however, no basis for awarding fees under the Florida RICO Statute

   based simply on an undecided issue of law, or even where the legal issue has been decided but

   there is a "good faith" argument for "a novel but credible extension or interpretation of the

   law." Beck v. Olstein, 588 So. 2d 317, 318 (Fla. 3d DCA 1991) (quoting S & H Riggers &

   Erectors, Inc. v. Occupational Safety & Health Review Comm'n, 672 F.2d 426, 431 (5th Cir.

   1982)). Because Plaintiff had a bank account in Florida and that bank account was where

   Plaintiff suffered losses, Plaintiff believed that the RICO claim was appropriate and brought in



                                                    6
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 7 of 13



   good faith.

          In Acosta v. Campbell, 2009 U.S. Dist. Lexis 121656 (M.D. Fl. 2009), the defendants

   sought $114,900 in attorney’s fees. The Court awarded no attorney’s fees to Defendant because

   of improper billing records. Even though the Court stated that “Plaintiff’s claims were ‘without

   substantial factual or legal support’ and further stated that ‘Acosta has completely failed to plead

   a RICO claim. He has alleged no facts to sustain a claim for civil recovery under RICO, and the

   facts that have been alleged demonstrate conclusively that no such claim could be proven. The

   Court finds that Acosta would not be entitled to recovery under any set of facts that could be

   proven consistent with the allegations in his Third Amended complaint.’”             Distinguishing

   Acosta, Id. from the instant case, it is respectfully submitted that there was no finding of Florida

   RICO claims brought without substantial factual or legal support.

          In Acosta, Id., Plaintiff stated that the Defendant failed to provide proper billing records.

   In this case, akin to Acosta, Id., the Billing Records are improper. In Acosta, Id., the Court stated

   that the “Plaintiff is correct in that Defendants have failed to appropriately set forth any

   documentation whatsoever that distinguishes time spent in defending the two separate claims - -

   Defendants have not filed any supporting billing sheets or time records that distinguish time

   spent defending against Plaintiff’s federal and Florida RICO claims”. Even if this Court were to

   award attorney’s fees, in this case, Defendant Frank Cavallino has not provided any supporting

   billing sheets or time records that distinguish time spent defending against Plaintiff’s civil

   conspiracy, federal RICO and Florida RICO claims. The time records produced by Defendant

   Frank Cavallino’s attorneys [DE 426-2] total 21.45 hours totaling $7,110, which are fees for the

   entire case. The only count that Defendant Frank Cavallino could possibly seek recovery of

   attorney’s fees would be for Count XVII, but Defendant Frank Cavallino has submitted Billing



                                                    7
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 8 of 13



   Records for all work allegedly performed by his counsel. Defendant Frank Cavallino’s attorney’s

   billing records [DE 426-1] include everything that they had billed for in the case, for all issues,

   for meetings, response to motion to amend the complaint, motions for extension of time, motion

   for fees, etc., wholly unrelated to the Florida RICO claim.

          In Acosta, Id., the Court stated that “….. Defendants have not filed any supporting billing

   sheets or time records that distinguish time spent defending against Plaintiff's federal and Florida

   RICO claims. See Doc. Nos. 243, 245. MCA supplied only a final figure -- $ 80,465.50 -- and no

   time breakdown or time records for the litigation in the trial court; MCA also never filed a

   motion to dismiss. Doc. No. 245. CitiMortgage and the Law Office filed no detailed time records

   either, merely affidavits by the individual attorneys attesting to the fees they billed, which totaled

   $ 79,991 for work performed at the district court level. Doc. No. 243. A fee applicant ‘should

   maintain billing time records in a manner that will enable a reviewing court to identify distinct

   claims.’ Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983)”.

          In Acosta, Id., the Court denied Defendants’ request for attorneys’ fees stating

   “Defendants having failed to file any billing records of time incurred at the trial level for the

   court to review or identify distinct claims, their requests for fees pursuant to the Florida RICO

   statute are denied”.

          In Allstate Indem. Co. v. Father & Son Auto Sales, Inc., 2009 U.S. Dist. Lexis 45529

   (S.D. Fl. 2009), Allstate Indem Co. brought the action against 77 individuals. There were 28

   default judgments, 6 defendants were not served, and Plaintiff voluntarily dismissed against 43

   defendants. Some defendants who were voluntarily dismissed from the action moved for an

   award of attorneys’ fees and costs. Judge Moreno denied the motions for an award of attorneys’

   fees and costs brought by the individuals whom were voluntarily dismissed from the action.



                                                     8
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 9 of 13



          In Corcel Corp. v. Ferguson Enters., 2013 U.S. Dist. Lexis 191838 (S.D. Fl. 2103 (Judge

   Marra), the court dismissed all federal claims including violations of RICO. The Court declined

   to exercise jurisdiction over the state law Florida RICO claims. The Court denied Defendants’

   motions for attorney’s fees under the State of Florida RICO statute.

          In Doe v. Epstein, Case No. 08-cv-80893 (S.D. Fl. 2010) (Judge Marra), the Court stayed

   consideration of the motion for attorney’s fees brought by Defendant pending entry of final

   judgment in the action.

          It is respectfully submitted that the Court in this action did not state that the Plaintiff’s

   claim lacked substantial factual or legal support. Hartford Ins. Co. v Miller, 681 So. 2d 301 (Fla.

   3rd DCA 1996). In Hartford Ins. Co., Id., Miller filed suit against Hartford Insurance Company

   seeking damages for Hartford’s alleged breach of contract for failure to pay claims resulting

   from hurricane damage, bodily injury, and burglary. Hartford answered the breach of contract

   counts and also filed a counterclaim based upon Fla. Stat. §772.102, Florida’s civil RICO statute.

   Hartford predicated the RICO counterclaim on the allegations that Miller filed four separate

   insurance claims and that these allegedly fraudulent claims constituted a “pattern of criminal

   activity” as required by the statute. Following extensive discovery, the trial court granted

   Miller’s motion for summary judgment on the RICO counterclaim, stating that “There just is no

   evidence here and this is not the kind of case, in my opinion, that the statute [Fla. Stat. §772.102]

   envisioned which should be a RICO case and therefore there is no question in my mind that the

   motion for summary judgment is granted”. In the instant case, there was no discovery and no

   motions for summary judgment. The trial court decision in Hartford Ins. Co., Id. was affirmed

   by the Florida Third District Court of Appeal. The Third District Court of Appeal stated that

   “We find that the facts of this case support the trial court’s ruling that there was no substantial



                                                    9
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 10 of 13



   factual or legal support for this claim. This was a fairly simple case in which an insured filed

   several fraudulent insurance claims. The fact that she colluded with a personal acquaintance on

   the personal injury claim does not establish an enterprise for the purposes of the statute (citing

   Boyd v. State, 578 So. 2d 718 (Fla. 3rd DCA 1992, review denied 581 So.2d 1310 (Fla. 1991)

   (“Consistent with legislative intend, the case law is uniform that to prove that an enterprise

   exists, more is required than a mere showing of an association of criminals”).

          The difference between this case and Hartford Ins. Co., supra. is that in this case, the

   Court dismissed the RICO claims because the Court stated that there were no allegations that the

   economic impact to Plaintiff occurred in the United States.         In Hartford Ins. Co., supra.,

   discovery was conducted and on a motion for summary judgment, the Court trial decided that

   there was no substantial factual or legal support for the RICO claims.

          In Hartford Ins. Co., Id., the Third District Court of Appeal in affirming the trial court’s

   award of attorney’s fees stated that “To sum up, we agree with the trial judge that there was no

   substantial factual or legal support for the claim and that this was exactly the type of RICO claim

   that the legislature intended to discourage by section 772.104, Florida Statutes (1995).” It is

   respectfully submitted that there was no finding by this Court that there was no substantial

   factual or legal support for the claim or that this was exactly the type of RICO claim that the

   legislature intended to discourage by section 772.104, and that an award of attorney’s fees to

   Defendant Frank Cavallino would not be appropriate.

          In Foreman v. E.F. Hutton & Co., 568 So. 2d 531 (Fla. 3rd DCA 1990), the court stated

   that Defendant was entitled to attorney’s fees where the trial court ruled that “based on the

   pleadings, and consequently as a matter of law, the RICO claim [brought under Fla. Stat.

   §772.104] lacked substantial legal support, entitled the defendants to attorney’s fees and costs



                                                   10
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 11 of 13



   pursuant to section 772.104”. It is respectfully submitted that Court XVII (brought under Fla.

   Stat. §4:170 not brought under Fla. Stat. §772.104), was not dismissed based on lack of

   substantial legal support.

          In Gray v. Novell, Inc., 2010 U.S. Dist Lexis 63968 (M.D. Fla. 2010), the Court stated

   that “In sum, in granting summary judgment on the Florida RICO claims, the district court found

   that the plaintiff’s claims lacked a substantial factual basis. This finding entitles X/Open to an

   award of reasonable attorneys’ fees in defense of these claims”. In the instant action, it is

   respectfully submitted that there was no finding that “plaintiff’s claims lacked a substantial

   factual basis”.

                                           CONCLUSION

           For the foregoing reasons, Plaintiff respectfully requests an Order denying Defendant

   Frank Cavallino’s motion in its entirety and for such other and further relief as this Court deems

   just and proper.

   Dated: October 11, 2018              Respectfully submitted,

                                        ____________________________

                                        Gary Rosen, Esq.
                                        Fla. Bar # 190012
                                        Via email: grosen@rosenlawllc.com
                                        Rosen Law LLC
                                        500 Village Square Crossing, Suite 101
                                        Palm Beach Gardens, Florida 33410
                                        Telephone (561)-899-9999
                                        Fax (561)-584-6434




                                                  11
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 12 of 13



                                          Certificate of Service

           I hereby certify that on October 11, 2018, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record or pro se parties identified on the attached Service List in
   the manner specified, either via transmission of Notice of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   Dated: October 11, 2018               Respectfully submitted,

                                         ____________________________
                                         Gary Rosen, Esq.
                                         Fla. Bar # 190012
                                         Via email: grosen@rosenlawllc.com
                                         Rosen Law LLC
                                         500 Village Square Crossing, Suite 101
                                         Palm Beach Gardens, Florida 33410
                                         Telephone (561)-899-9999
                                         Fax (561)-584-6434




                                                    12
Case 9:18-cv-80044-KAM Document 438 Entered on FLSD Docket 10/11/2018 Page 13 of 13



                                        SERVICE LIST

      Stuart N. Kaplan, Esq.                        Rory E. Jurman, Esq.
      skaplan@kaplanparkerlaw.com                   rjurman@fowler-white.com
      Kaplan & Parker LLP                           Katina M. Hardee, Esq.
      3399 PGA Boulevard, Suite 150                 khardee@fowler-white.com
      Palm Beach Gardens, Florida 33410             Fowler White Burnett
      (561) 296-7900                                One Financial Plaza
      Fax (561) 296-7919                            100 Southeast 3rd Avenue, 21st Floor
      Counsel for Defendant Natalia                 Fort Lauderdale, Florida 33394
      Mogilevsky                                    (954) 377-8100
                                                    Fax (954) 377-8101
      Gregory W. Coleman, Esq.                      Counsel for Defendants Leslie Robert
      gcoleman@lawclc.com                           Evans & Associates, P.A., Leslie Robert
      J. Chris Bristow, Esq.                        Evans, and Jason Evans
      chris.bristow@bclclaw.com
      Critton, Luttier & Coleman LLP                Roy E. Fitzgerald, Esq.
      303 Banyan Blvd., Suite 400                   rfitzgerald@mrachek-law.com
      West Palm Beach, Florida 33401                Jennifer Perrone, Esq.
      (561) 842-2820                                jperrone@mrachek-law.com
      Fax (561) 253-0164                            Mrachek, Fitzgerald, Rose, Konopka,
      Counsel for Defendants Ilia Mogilevsky,       Thomas & Weiss, P.A.
      Frank Cavallino, and multiple entities        505 South Flagler Drive, Suite 600
                                                    West Palm Beach, Florida 33401
      Jonathan Vine, Esq.                           (561) 655-2250
      Jonathan.vine@csklegal.com                    Fax (561) 655-5537
      Jake M. Goodman, Esq.                         Counsel for Defendants Sapodilla 513
      Jake.goodman@csklegal.com                     LLC, Tam Tam Investments LLC, and
      Cole, Scott & Kissane, P.A.                   King David Real Estate Investment
      222 Lakeview Avenue, Suite 120                Holdings LLC
      West Palm Beach, Florida 33401
      (561) 383-9203
      Fax (561) 683-8977
      Counsel for Defendant Tama Beth
      Kudman Richman

      Jeffrey M. Garber, Esq.
      service@ciklinlubitz.com
      jgarber@ciklinlubitz.com
      Ciklin Lubitz
      515 North Flagler Drive, 20th Floor
      West Palm Beach, Florida 33401
      (561) 832-5900
      Fax (561) 833-4209
      Counsel for Defendant Erikah Bertoloti



                                                1
